Motion by appellant Stanbridge to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein of appellant William Stanbridge, there were presented and necessarily passed upon questions under the Constitution of the United States, viz.: Whether appellant’s right to due process of law under the Fourteenth Amendment had been adversely *795affected and whether appellant’s conviction was based in part on unlawful search and seizure in violation of his rights under the Fourth and Fourteenth Amendments. The Court of Appeals held that there was no violation of appellant’s constitutional rights under either of these amendments. [See 21 N Y 2d 706.]